Dismissed and Memorandum Opinion filed June 1, 2006








Dismissed and Memorandum Opinion filed June 1, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00435-CV
____________
 
STEVEN L. BAHR AND CYNTHIA L. BAHR,
Appellants
 
V.
 
MICHAEL H. MCGHEE D/B/A MCGHEE
HOMES AND
MCGHEE & ASSOCIATES, INC., Appellees
 

 
On Appeal from the
56th District Court
 Galveston County, Texas
Trial Court Cause
No.
04CV0834
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed February 8, 2006.
On May 22, 2006, appellants filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.       
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 1, 2006.
Panel consists of Justices Hudson, Fowler, and
Seymore.